            Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 1 of 24




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  BENITO HERNANDEZ FERNANDEZ,
  individually and on behalf of others similarly
  situated,
                                                                         COMPLAINT
                                     Plaintiff,

                   -against-                                    COLLECTIVE ACTION UNDER
                                                                     29 U.S.C. § 216(b)
  CITY SANDWHICH NYC, LLC (D/B/A
  CITY SANDWICH), EAT GOOD FEEL                                             ECF Case
  GOOD INC. (D/B/A CITY SANDWICH),
  KARIMA ZIZOUNE , and ADAM DOE ,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Benito Hernandez Fernandez (“Plaintiff Hernandez” or “Mr. Hernandez”),

 individually and on behalf of others similarly situated, by and through his attorneys, Michael

 Faillace & Associates, P.C., upon his knowledge and belief, and as against City Sandwhich NYC,

 LLC (d/b/a City Sandwich), Eat Good Feel Good Inc. (d/b/a City Sandwich), (“Defendant

 Corporations”), Karima Zizoune and               Adam Doe, (“Individual Defendants”), (collectively,

 “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Hernandez is a former employee of Defendants City Sandwhich NYC, LLC

(d/b/a City Sandwich), Eat Good Feel Good Inc. (d/b/a City Sandwich), Karima Zizoune, and Adam

Doe.
            Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 2 of 24




       2.       Defendants own, operate, or control a sandwich deli , located at 649 9th Avenue,

New York, NY 10036 under the name “City Sandwich.”

       3.       Upon information and belief, individual Defendants Karima Zizoune and Adam Doe,

serve or served as owners, managers, principals, or agents of Defendant Corporations and, through

these corporate entities, operate or operated the restaurant as a joint or unified enterprise.

       4.       Plaintiff Hernandez was employed as a delivery worker at the restaurant located at

649 9th Avenue, New York, NY 10036.

       5.       Plaintiff Hernandez was ostensibly employed as a delivery worker. However, he was

required to spend a considerable part of his work day performing non-tipped duties, including but

not limited to preparing food, working as a cashier, cooking, receiving and stocking shipments and

pressure-cleaning the floors, walls, kitchen and basement (hereafter the “non-tipped duties”).

       6.       At all times relevant to this Complaint, Plaintiff Hernandez worked for Defendants

in excess of 40 hours per week, without appropriate minimum wage and overtime compensation for

the hours that he worked.

       7.       Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Hernandez appropriately for any hours worked, either at the straight rate

of pay or for any additional overtime premium.

       8.       Furthermore, Defendants repeatedly failed to pay Plaintiff Hernandez wages on a

timely basis.

       9.       Defendants employed and accounted for Plaintiff Hernandez as a delivery worker in

their payroll, but in actuality his duties required a significant amount of time spent performing the

non-tipped duties alleged above.




                                                   -2-
             Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 3 of 24




       10.     However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiff Hernandez’s non-tipped duties exceeded 20% of each workday, or 2 hours

per day, whichever is less in each day. 12 N.Y. C.R.R. §146.

       11.     Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiff Hernandez’s actual duties in payroll records by designating him as a delivery

worker instead of as a non-tipped employee. This allowed Defendants to avoid paying Plaintiff

Hernandez at the minimum wage rate and enabled them to pay him above the tip-credit rate, but

below the minimum wage.

       12.     In addition, Defendants maintained a policy and practice of unlawfully appropriating

Plaintiff Hernandez’s and other tipped employees’ tips and made unlawful deductions from Plaintiff

Hernandez’s and other tipped employees’ wages.

       13.     Defendants’ conduct extended beyond Plaintiff Hernandez to all other similarly

situated employees.

       14.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Hernandez and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       15.     Plaintiff Hernandez now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees

and costs.




                                                 -3-
             Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 4 of 24




       16.     Plaintiff Hernandez seeks certification of this action as a collective action on behalf

of himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                  JURISDICTION AND VENUE

       17.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Hernandez’s state law claims under 28

U.S.C. § 1367(a).

       18.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a sandwich deli located in this district. Further, Plaintiff Hernandez was employed by

Defendants in this district.

                                                 PARTIES

                                                  Plaintiff

       19.     Plaintiff Benito Hernandez Fernandez (“Plaintiff Hernandez” or “Mr. Hernandez”)

is an adult individual residing in Bronx County, New York.

       20.     Plaintiff Hernandez was employed by Defendants at City Sandwhich from

approximately 2014 until on or about September 26, 2020.

       21.     Plaintiff Hernandez consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).




                                                 -4-
             Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 5 of 24




                                              Defendants

       22.     At all relevant times, Defendants owned, operated, or controlled a sandwich deli,

located at 649 9th Avenue, New York, NY 10036 under the name “City Sandwich.”

       23.     Upon information and belief, City Sandwhich NYC, LLC (d/b/a City Sandwich) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 649 9th Avenue, New York,

NY 10036.

       24.     Upon information and belief, Eat Good Feel Good Inc. (d/b/a City Sandwich) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 649 9th Avenue, New York,

NY 10036.

       25.     Defendant Karima Zizoune is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Karima Zizoune is sued

individually in her capacity as owner, officer and/or agent of Defendant Corporations. Defendant

Karima Zizoune possesses operational control over Defendant Corporations, an ownership interest

in Defendant Corporations, and controls significant functions of Defendant Corporations. She

determines the wages and compensation of the employees of Defendants, including Plaintiff

Hernandez, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

       26.     Defendant Adam Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Adam Doe is sued individually in his

capacity as a manager of Defendant Corporations. Defendant Adam Doe possesses operational

control over Defendant Corporations and controls significant functions of Defendant Corporations.



                                                  -5-
             Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 6 of 24




He determines the wages and compensation of the employees of Defendants, including Plaintiff

Hernandez, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

       27.     Defendants operate a sandwich deli located in the Hell's Kitchen section of

Manhattan.

       28.     Individual Defendants, Karima Zizoune and Adam Doe, possess operational control

over Defendant Corporations, possess ownership interests in Defendant Corporations, or control

significant functions of Defendant Corporations.

       29.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       30.     Each Defendant possessed substantial control over Plaintiff Hernandez’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Hernandez, and all similarly situated individuals,

referred to herein.

       31.     Defendants jointly employed Plaintiff Hernandez (and all similarly situated

employees) and are Plaintiff Hernandez’s (and all similarly situated employees’) employers within

the meaning of 29 U.S.C. 201 et seq. and the NYLL.

       32.     In the alternative, Defendants constitute a single employer of Plaintiff Hernandez

and/or similarly situated individuals.




                                                   -6-
             Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 7 of 24




       33.     Upon information and belief, Individual Defendant Karima Zizoune operates

Defendant Corporations as either alter egos of herself and/or fails to operate Defendant Corporations

as entities legally separate and apart from herself, by among other things:

              a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporations as Corporations,

              b) defectively forming or maintaining the corporate entities of Defendant

                 Corporations, by, amongst other things, failing to hold annual meetings or

                 maintaining appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,

              d) operating Defendant Corporations for her own benefit as the sole or majority

                 shareholder,

              e) operating Defendant Corporations for her own benefit and maintaining control over

                 these corporations as closed Corporations,

              f) intermingling assets and debts of her own with Defendant Corporations,

              g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                 liability as necessary to protect her own interests, and

              h) Other actions evincing a failure to adhere to the corporate form.

       34.     At all relevant times, Defendants were Plaintiff Hernandez’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Hernandez, controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for Plaintiff Hernandez’s services.




                                                  -7-
             Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 8 of 24




       35.     In each year from 2016 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       36.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiff

       37.     Plaintiff Hernandez is a former employee of Defendants who ostensibly was

employed as a delivery worker. However, he spent over 20% of each shift performing the non-tipped

duties described above.

       38.     Plaintiff Hernandez seeks to represent a class of similarly situated individuals under

29 U.S.C. 216(b).

                                Plaintiff Benito Hernandez Fernandez

       39.     Plaintiff Hernandez was employed by Defendants from approximately 2014 until on

or about September 26, 2020.

       40.     Defendants ostensibly employed Plaintiff Hernandez as a delivery worker.

       41.     However, Plaintiff Hernandez was also required to spend a significant portion of his

work day performing the non-tipped duties described above.

       42.     Although Plaintiff Hernandez ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

       43.     Plaintiff Hernandez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.




                                                   -8-
             Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 9 of 24




       44.     Plaintiff Hernandez’s work duties required neither discretion nor independent

judgment.

       45.     Throughout his employment with Defendants, Plaintiff Hernandez regularly worked

in excess of 40 hours per week.

       46.     From approximately October 2014 until on or about March 15, 2020, Plaintiff

Hernandez worked from approximately 8:00 a.m. until on or about 5:00 p.m., Mondays through

Fridays and from approximately 8:00 a.m. until on or about 4:00 p.m., on Sundays (typically 53

hours per week).

       47.     From approximately March 16, 2020 until on or about April 2020, Plaintiff

Hernandez worked from approximately 10:00 a.m. until on or about 8:00 p.m., 6 days a week

(typically 60 hours per week).

       48.     From approximately May 2020 until on or about September 26, 2020, Plaintiff

Hernandez worked from approximately 10:00 a.m. until on or about 8:00 p.m., 3 to 4 days a week

(typically 30 to 40 hours per week).

       49.     From approximately 2014 until on or about December 2016, Defendants paid

Plaintiff Hernandez his wages in cash.

       50.     From approximately January 2017 until on or about September 26, 2020, Defendants

paid Plaintiff Hernandez his wages by check.

       51.     From approximately October 2014 until on or about December 2016, Defendants paid

Plaintiff Hernandez $8.50 per hour.

       52.     From approximately January 2017 until on or about December 2017, Defendants paid

Plaintiff Hernandez $11.00 per hour.




                                               -9-
             Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 10 of 24




       53.      From approximately January 2018 until on or about February 2018, Defendants paid

Plaintiff Hernandez $12.00 per hour.

       54.      From approximately February 2018 until on or about February 2019, Defendants paid

Plaintiff Hernandez $13.00 per hour.

       55.      From approximately March 2019 until on or about September 26, 2020, Defendants

paid Plaintiff Hernandez $13.50 per hour.

       56.      For approximately four weeks, Defendants did not pay Plaintiff Hernandez any wages

for his work.

       57.      Defendants never granted Plaintiff Hernandez any breaks or meal periods of any kind.

       58.      Plaintiff Hernandez was never notified by Defendants that his tips were being

included as an offset for wages.

       59.      Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Hernandez’s wages.

       60.      Defendants withheld a portion of Plaintiff Hernandez’s tips; specifically, Defendants

obligated Plaintiff Hernandez to share his tips with non-tipped employees.

       61.      Although Plaintiff Hernandez was required to keep track of his time, Defendants

utilized a time tracking device that did not accurately reflected his actual hours worked.

       62.      On a number of occasions, Defendants required Plaintiff Hernandez to sign a

document, the contents of which was written in English, which is not his first language.

       63.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Hernandez regarding overtime and wages under the FLSA and NYLL.

       64.      Defendants did not provide Plaintiff Hernandez an accurate statement of wages, as

required by NYLL 195(3).



                                                 - 10 -
            Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 11 of 24




      65.      In fact, Defendants adjusted Plaintiff Hernandez’s paystubs so that they reflected

inaccurate wages and hours worked.

      66.      Defendants did not give any notice to Plaintiff Hernandez, in English and in Spanish

(Plaintiff Hernandez’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      67.      Defendants required Plaintiff Hernandez to purchase “tools of the trade” with his own

funds—including bicycles, helmets, bike chains, tires, and general maintenance.

                                 Defendants’ General Employment Practices

      68.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Hernandez (and all similarly situated employees) to work in excess of 40 hours

a week without paying him appropriate minimum wage and overtime compensation as required by

federal and state laws.

      69.      Plaintiff Hernandez was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      70.      Defendants’ pay practices resulted in Plaintiff Hernandez not receiving payment for

all his hours worked, and resulted in Plaintiff Hernandez’s effective rate of pay falling below the

required minimum wage rate.

      71.      Defendants required Plaintiff Hernandez and all other delivery workers to perform

general non-tipped tasks in addition to their primary duties as delivery workers.

      72.       Plaintiff Hernandez and all similarly situated employees, ostensibly were employed

as tipped employees by Defendants, although their actual duties included a significant amount of

time spent performing the non-tipped duties outlined above.



                                                 - 11 -
            Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 12 of 24




      73.      Plaintiff Hernandez’s duties were not incidental to his occupation as a tipped worker,

but instead constituted entirely unrelated general restaurant work with duties, including the non-

tipped duties described above.

      74.      Plaintiff Hernandez and all other tipped workers were paid at a rate that was below

minimum wage by Defendants.

      75.      However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and Plaintiff Hernandez’s non-tipped duties exceeded 20% of each workday (or 2

hours a day, whichever is less) (12 N.Y.C.R.R. § 146).

      76.      New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.

      77.      In violation of federal and state law as codified above, Defendants classified Plaintiff

Hernandez and other tipped workers as tipped employees, and paid them at a rate that was below

minimum wage when they should have classified them as non-tipped employees and paid them at

the minimum wage rate.

      78.      Defendants failed to inform Plaintiff Hernandez who received tips that Defendants

intended to take a deduction against Plaintiff Hernandez’s earned wages for tip income, as required

by the NYLL before any deduction may be taken.

      79.      Defendants failed to inform Plaintiff Hernandez who received tips, that his tips were

being credited towards the payment of the minimum wage.




                                                 - 12 -
            Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 13 of 24




      80.      Defendants failed to maintain a record of tips earned by Plaintiff Hernandez who

worked as a delivery worker for the tips he received. time keeping system did not reflect the actual

hours that Plaintiff Hernandez worked.

      81.      As part of its regular business practice, Defendants intentionally, willfully, and

repeatedly harmed Plaintiff Hernandez who received tips, by engaging in a pattern, practice, and/or

policy of violating the FLSA and the NYLL. This policy and pattern or practice included depriving

delivery workers of a portion of the tips earned during the course of employment.

      82.      Defendants unlawfully misappropriated charges purported to be gratuities received

by tipped Plaintiffs, and other tipped employees, in violation of New York Labor Law § 196-d

(2007).

      83.      Under the FLSA and NYLL, in order to be eligible for a “tip credit,” employers of

tipped employees must either allow employees to keep all the tips that they receive or forgo the tip

credit or pay them the full hourly minimum wage.

      84.      Defendants    willfully disregarded       and   purposefully evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      85.      On a number of occasions, Defendants required Plaintiff Hernandez to sign a

document the contents of which he was not allowed to review in detail.

      86.      Defendants paid Plaintiff Hernandez his wages in cash and check.

      87.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.




                                                - 13 -
            Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 14 of 24




      88.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Hernandez (and similarly situated individuals) worked,

and to avoid paying Plaintiff Hernandez properly for his full hours worked.

      89.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      90.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Hernandez and other similarly situated former workers.

      91.      Defendants failed to provide Plaintiff Hernandez and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      92.      Defendants failed to provide Plaintiff Hernandez and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).



                                                  - 14 -
            Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 15 of 24




                             FLSA COLLECTIVE ACTION CLAIMS

      93.       Plaintiff Hernandez brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      94.       At all relevant times, Plaintiff Hernandez and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      95.       The claims of Plaintiff Hernandez stated herein are similar to those of the other

employees.

                                    FIRST CAUSE OF ACTION

            VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      96.       Plaintiff Hernandez repeats and realleges all paragraphs above as though fully set

forth herein.

      97.       At all times relevant to this action, Defendants were Plaintiff Hernandez’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Hernandez (and the FLSA Class Members), controlled the terms and

conditions of their employment, and determined the rate and method of any compensation in

exchange for their employment.



                                                 - 15 -
             Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 16 of 24




      98.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      99.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       100.     Defendants failed to pay Plaintiff Hernandez (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      101.      Defendants’ failure to pay Plaintiff Hernandez (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      102.      Plaintiff Hernandez (and the FLSA Class members) were damaged in an amount to

be determined at trial.

                                  SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      103.      Plaintiff Hernandez repeats and realleges all paragraphs above as though fully set

forth herein.

      104.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Hernandez

(and the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      105.      Defendants’ failure to pay Plaintiff Hernandez (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      106.      Plaintiff Hernandez (and the FLSA Class members)were damaged in an amount to

be determined at trial.




                                                 - 16 -
             Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 17 of 24




                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      107.      Plaintiff Hernandez repeats and realleges all paragraphs above as though fully set

forth herein.

      108.      At all times relevant to this action, Defendants were Plaintiff Hernandez’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Hernandez, controlled the terms and conditions of his employment, and determined the

rates and methods of any compensation in exchange for his employment.

      109.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Hernandez less than the minimum wage.

      110.      Defendants’ failure to pay Plaintiff Hernandez the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      111.      Plaintiff Hernandez was damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                           OF THE NEW YORK STATE LABOR LAW

      112.      Plaintiff Hernandez repeats and realleges all paragraphs above as though fully set

forth herein.

      113.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Hernandez                overtime

compensation at rates of one and one-half times the regular rate of pay for each hour worked in

excess of forty hours in a work week.




                                                 - 17 -
             Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 18 of 24




      114.      Defendants’ failure to pay Plaintiff Hernandez overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      115.      Plaintiff Hernandez was damaged in an amount to be determined at trial.

                                    FIFTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                     REQUIREMENTS OF THE NEW YORK LABOR LAW

      116.      Plaintiff Hernandez repeats and realleges all paragraphs above as though fully set

forth herein.

      117.      Defendants failed to provide Plaintiff Hernandez with a written notice, in English and

in Spanish (Plaintiff Hernandez’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular

pay day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      118.      Defendants are liable to Plaintiff Hernandez in the amount of $5,000, together with

costs and attorneys’ fees.

                                    SIXTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      119.      Plaintiff Hernandez repeats and realleges all paragraphs above as though fully set

forth herein.



                                                 - 18 -
             Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 19 of 24




      120.      With each payment of wages, Defendants failed to provide Plaintiff Hernandez with

an accurate statement listing each of the following: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or rates

of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or

other; gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages;

the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      121.      Defendants are liable to Plaintiff Hernandez in the amount of $5,000, together with

costs and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      122.      Plaintiff Hernandez repeats and realleges all paragraphs above as though fully set

forth herein.

      123.      Defendants required Plaintiff Hernandez to pay, without reimbursement, the costs

and expenses for purchasing and maintaining equipment and “tools of the trade” required to perform

his job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29

C.F.R. § 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      124.      Plaintiff Hernandez was damaged in an amount to be determined at trial.

                                  EIGHTH CAUSE OF ACTION

                   UNLAWFUL DEDUCTIONS FROM TIPS IN VIOLATION

                               OF THE NEW YORK LABOR LAW

      125.      Plaintiff Hernandez repeats and realleges all paragraphs above as though fully set

forth herein.



                                                  - 19 -
             Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 20 of 24




      126.      At all relevant times, Defendants were Plaintiff Hernandez’s employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651.

      127.      New York State Labor Law § 196-d prohibits any employer or his agents, including

owners and managers, from demanding or accepting, directly or indirectly, any part of the gratuities

received by an employee, or retaining any part of a gratuity, or any charge purported to be a gratuity,

for an employee.

      128.      Defendants unlawfully misappropriated a portion of Plaintiff Hernandez’s tips that

were received from customers.

      129.      Defendants knowingly and intentionally retained a portion of Plaintiff Hernandez’s

tips in violations of the NYLL and supporting Department of Labor Regulations.

      130.      Plaintiff Hernandez was damaged in an amount to be determined at trial.



                                   NINTH CAUSE OF ACTION

                   VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      131.      Plaintiff Hernandez repeats and realleges all paragraphs above as though set forth

fully herein.

      132.      Defendants did not pay Plaintiff Hernandez on a regular weekly basis, in violation of

NYLL §191.

      133.      Defendants are liable to Plaintiff Hernandez in an amount to be determined at trial.




                                                  - 20 -
          Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 21 of 24




                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Hernandez respectfully requests that this Court enter judgment

against Defendants by:

         (a)   Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

         (b)   Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Hernandez and the FLSA Class

members;

         (c)   Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Hernandez and the FLSA Class members;

         (d)   Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Hernandez’s and the

FLSA Class members’ compensation, hours, wages, and any deductions or credits taken against

wages;

         (e)   Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Hernandez and the FLSA Class members;

         (f)   Awarding Plaintiff Hernandez and the FLSA Class members damages for the

amount of unpaid minimum wage, overtime compensation, and damages for any improper

deductions or credits taken against wages under the FLSA as applicable;

         (g)   Awarding Plaintiff Hernandez and the FLSA Class members liquidated damages in

an amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime



                                               - 21 -
           Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 22 of 24




compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

          (h)   Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Hernandez;

          (i)   Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Hernandez;

          (j)   Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiff Hernandez;

          (k)   Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Hernandez’s compensation, hours, wages and any deductions

or credits taken against wages;

          (l)   Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff Hernandez;

          (m)   Awarding Plaintiff Hernandez damages for the amount of unpaid minimum wage

and overtime compensation, and for any improper deductions or credits taken against wages as

applicable

          (n)   Awarding Plaintiff Hernandez damages for Defendants’ violation of the NYLL

notice and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

          (o)   Awarding Plaintiff Hernandez liquidated damages in an amount equal to one

hundred percent (100%) of the total amount of minimum wage and overtime compensation shown

to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL §

198(3);




                                              - 22 -
         Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 23 of 24




       (p)     Awarding Plaintiff Hernandez and the FLSA Class members pre-judgment and

post-judgment interest as applicable;

       (q)      Awarding Plaintiff Hernandez and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Hernandez demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       October 5, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 23 -
Case 1:20-cv-08414-VEC Document 1 Filed 10/08/20 Page 24 of 24
